PER CURIAM
Plaintiff assigns error to the granting of defendant’s motion for judgment n.o.v., one of the grounds for which was that there was insufficient evidence to support the jury’s verdict. The focus of plaintiffs argument on appeal is that there was supporting evidence. Plaintiffs designation of record does not include any part of the trial testimony or other evidence, except for selected exhibits. The record before us is not sufficient for us to review the assignment. Universal Ideas Corp. v. Esty, 84 Or App 541, 734 P2d 408 (1987).
Affirmed.